PER CURIAM.
Roberts and Davis appeal their convictions for burglary. Roberts, who was sentenced as an habitual felon pursuant to Section 775.084 Florida Statutes (1979), also appeals his sentence. We affirm their convictions but reverse Roberts’ sentence and remand for resentencing.
Before the trial court may sentence a party as an habitual felon, the court must find the extended sentence necessary for the protection of the public from further criminal activity. This finding must include “the underlying facts and circumstances which the trial judge relied on in making that finding.” Adams v. State, 376 So.2d 47, 58 (Fla. 1st DCA 1979). Neither the trial court’s order nor the transcript of the sentencing proceeding specify the facts on which the trial court relied. Accordingly, we reverse the sentence and remand for resentencing in accordance with this opinion.
ROBERT P. SMITH, Jr., C. J., and LARRY G. SMITH, J., concur.
JOANOS, J., concurs in part and dissents in part with opinion.